                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

LORENZO LAMAR KELLON                                                          PETITIONER
ADC # 165224

V.                              NO. 5:18-CV-00165-JM

WENDY KELLEY, Director,
Arkansas Department of Correction                                           RESPONDENT

                                         ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray and the filed objections.

       In his objections, Petitioner alleges that United States Magistrate Judge J. Thomas

Ray’s recommended dismissal of his habeas petition is in retaliation for Petitioner’s refusal

to consent to proceed before Judge Ray. A judge “shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a).

The question is “whether the judge's impartiality might reasonably be questioned by the

average person on the street who knows all the relevant facts of a case.” United States v.

Melton, 738 F.3d 903, 905 (8th Cir. 2013). “When a party seeks to establish bias or

prejudice from court conduct, the party must show that the judge had a disposition so

extreme as to display clear inability to render fair judgment.” Id. “An unfavorable judicial

ruling, however, does not raise an inference of bias or require the trial judge's recusal.”

Harris v. State of Mo., 960 F.2d 738, 740 (8th Cir. 1992). Nothing in the record shows that

Judge Ray “had a disposition so extreme as to display clear inability to render fair

judgment.” The Court finds this argument to be without merit.
       Petitioner also argues that the Defendants did not timely respond to his Motion for

Default as required under Federal Rule of Civil Procedure 27(a). Rule 27 applies to

depositions to perpetuate testimony. It does not apply to motions for default. Petitioner is

not entitled to default judgment.

       After carefully considering these documents and making a de novo review of the

record in this case, the Court concludes that the Recommended Disposition should be, and

hereby is, approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT :

       1.     All claims asserted in the 28 U.S.C. § 2254 Petition for a Writ of Habeas

Corpus, Docs. 1 and 12, are DISMISSED, WITH PREJUDICE;

       2.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3) that an in forma

pauperis appeal of this Order and accompanying Judgment would not be taken in good

faith; and

       3.     Petitioner’s pending Motion for Affirmative Relief (Doc. 34), Motion to

Appear for Evidentiary Hearing (Doc. 36), Motion to Appoint Counsel (Doc. 37), Motion

for Reconsideration (Doc. 38), and Motion for Summary Judgment (Doc. 39) are DENIED

as MOOT.

       DATED this 3rd day of December, 2019.



                                               ____________________________________
                                                   UNITED STATES DISTRICT JUDGE
